      Case 1:20-mc-00084-JEB-ZMF Document 1 Filed 09/15/20 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

________________________________________
                                                               )     Case: 1:20−mc−00084
UNITED STATES OF AMERICA                                       )     Assigned To : Boasberg, James E.
                                                                     Assign. Date : 9/15/2020
Applicant                                                      )     Description: Misc.
                                                               )
V.                                                             )   Misc. No. _____________
                                                               )
BANK OF AMERICAN ACCOUNT NO. xx2827;                           )       UNDER SEAL
WELLS FARGO ACCOUNT NO. xx5851;                                )
WELLS FARGO ACCOUNT NO. xx1789; and                            )
REAL PROPERTY LOCATED AT 4915 PRIMROSE                         )
PATH UNIT C, SARASOTA FL, 34242-1564                           )
_________________________________________


                 UNITED STATES’S EX PARTE APPLICATION TO
            REGISTER AND ENFORCE FOREIGN RESTRAINING ORDERS
              PURSUANT TO 28 U.S.C. § 2467(d)(3) AND 18 U.S.C. § 983(j)

       Applicant United States of America, by and through its undersigned attorneys, respectfully

submits this application for a restraining order pursuant to 28 U.S.C. § 2467(d)(3)(b)(ii) and 18

U.S.C. § 983(j)(1)(A). This application seeks enforcement of foreign seizure/restraining orders

issued by Sophie Mougenot, Pre-Trial Investigating Judge, Tribunal de Grande Instance of Paris,

France in order to preserve the availability of U.S. assets that are subject to forfeiture in France.

The assets are to be restrained pending the presentation of a final French confiscation (forfeiture)

order to the United States’s central authority for execution pursuant to the relevant bilateral treaty.

       On February 20, 2020, the Department of Justice’s Office of International Affairs referred

a mutual legal assistance (“MLA”) request from France to the Money Laundering and Asset

Recovery Section (“MLARS”) of the United States Department of Justice. The request seeks the

enforcement of French seizure/restraining orders issued on May 14, 2019 (the “French Orders”),

against the following bank accounts and real property:
        Case 1:20-mc-00084-JEB-ZMF Document 1 Filed 09/15/20 Page 2 of 12




      1. Bank of America Account No. 003679912827;

      2. Wells Fargo Account No. 10103035505851;

      3. Wells Fargo Account No. 2000053761789; and

      4. 4915 Primrose Path Unit C, Sarasota FL, 34242-1564, Tax Parcel ID 0081050032.

The beneficial owner of the accounts and real property is Christopher Cantell, a target of a French

investigation and alleged conspirator of Frederic Artru, an individual under indictment in France

for claims sounding in conspiracy, fraud, and money laundering, inter alia. See Exs. 1A-1C

(Certified French Orders).

         On September 9, 2020, the French Orders were certified for enforcement by Deborah L.

Connor, Chief, MLARS, Criminal Division, U.S. Department of Justice in accordance with 28

U.S.C. § 2467(d)(3) and (d)(3)(B)(ii). See Ex. 1 (Certification). Should this Court issue the

attached Proposed Order, the U.S. restraint imposed thereby will preserve the assets for

confiscation pending the conclusion of criminal and confiscation proceedings in France.

Additionally, if this Court issues the restraining order, counsel for the United States will file a lis

pendens in Sarasota County, Florida, to prevent the sale or encumbrance of the real property

identified herein.

I.       JURISDICTION AND VENUE

         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 2467. Venue is proper

pursuant to § 2467(c)(2)(B), which provides that “venue shall lie in the district court for the District

of Columbia or in any other district in which the defendant or the property . . . may be found.”

II.      BACKGROUND

         Since at least 2015, French authorities have been investigating an alleged Ponzi Scheme

perpetrated by Frederic Artru and U.S. citizen Christopher Cantell to defraud certain French



                                                   2
      Case 1:20-mc-00084-JEB-ZMF Document 1 Filed 09/15/20 Page 3 of 12




investors in SigEx SuperPBX (SPBX), SigEx Ventures Euro Fund (SVEF), and related French

entities Cloud Access, Widemobile, and GoTV (together, the “fraudulent companies”). The

criminal activity occurred during 2007-2013. Multiple indictments were issued over the course of

2015-2017, charging Artru and others with crimes sounding in conspiracy, fraud, and money

laundering. Messrs. Artru and Cantell are alleged to be primarily responsible for the criminal

conduct at issue.

       According to the French request, during a hearing, the victimized French investors

explained that Artru, directly or through the investors’ own respective financial intermediaries, as

well as through commercial brochures boasting the results of SPBX and SVEF, enticed the

investors to invest in the fraudulent companies based on one or more of the following

representations. First, it was represented that a portion of the invested sums would be exempt from

French wealth and/or income tax. Second, it was represented that the fraudulent companies offered

substantial capital gains. Third, the fraudulent companies purported to offer capital insurance,

which would provide a repayment of up to 25% of the amount invested within a period of five

years, thereby ensuring nearly full coverage of the amount invested.            French authorities’

subsequent investigation, however, revealed that these representations were false.

       The French investigation uncovered fraudulent activity and indicia of money laundering

associated with the fraudulent companies’ accounts and cash flows. The fraudulent companies

appeared to exist only through bank flows that purported to justify a virtual valuation of their

shares but engaged in no actual economic activity. Additionally, the fraudulent companies never

informed investors that they lacked external financial controls, e.g., a certified public accountant.

       French authorities also obtained information from U.S. authorities through MLA requests

dated September 7, 2015, and January 27, 2016. This information showed that Cantell directed



                                                  3
      Case 1:20-mc-00084-JEB-ZMF Document 1 Filed 09/15/20 Page 4 of 12




U.S. companies Sigex Ventures, Inc. (SVI) Techsource International Inc. (TII), and Techsource

Europe Inc. (TEI) (together, the U.S. companies). These materials combined with the other

financial information confirmed that the Ponzi Scheme worked as follows. French company SPBX

received funds from French investors and then transferred those funds to U.S. company SVI. The

U.S. bank account of SVI then provided funds to U.S. company TII, as did a separate account

controlled by Cantell. Finally, TII posed as a customer of SPBX to support its artificial valuation

to the French investors. This pattern continued throughout 2010-2012. During this same time

period, TII made numerous transfers to Cantell. In 2013, TII also made seven transfers to a

Lithuanian company, Memelio Grupe (MG).             Lithuanian authorities confirmed to French

authorities that Cantell controlled MG, and that Cantell and his wife, Natiaja Cantell (who is of

Lithuanian origin) were signatories on MG’s bank accounts.

       On December 7, 2016, France indicted Artru for claims sounding in conspiracy, fraud, and

money laundering. 1 On March 28, 2017, Artru was remanded to custody. Through summonses

transmitted via MLA requests from France to the United States on July 28, 2017, and September

13, 2018, as well as through communications with an attorney purporting to represent Cantell,

hearings were set for October 31, 2017, November 13, 2018, January 23, 2019, and April 24, 2019.

Cantell never appeared.

       Over the course of 2007-2016, nearly 200 investors paid a total of over €4.7 million into

the accounts of the fraudulent companies. Under the guise of invoices, these funds then transited




1
  Specifically, Artru is charged with two violations of the French penal code: fraudulent obtaining
by an organized gang (Articles 313-1, 313-2, 313-3, 313-7 and 313-8) and laundering of the
product of fraudulent obtaining committed by an organized gang (Articles 324-1, 324-1-1, 324-3,
324-4, 324-5, 324-6, 324-7 and 324-8). Artru also is charged with a violation of the French
Monetary and Financial Code: unlawful provision of investment services to third parties as a
regular occupation (Articles L573-1 & 1, L531-10, L532-1, L531-1, L531-2 and L321-1).
                                                4
       Case 1:20-mc-00084-JEB-ZMF Document 1 Filed 09/15/20 Page 5 of 12




into the U.S. accounts of SVI, then to the U.S. accounts of TII and Artru. Finally, the TII and

Artru accounts transferred $2,832,576 to Cantell’s personal U.S. account and $1.3 million to MG’s

Lithuanian account. Financial analysis thus shows Cantell received $4,132,576 of the funds

invested in the fraudulent companies. No French or Lithuanian account associated with the

foregoing companies was seized, as all balances were zero. Cantell has no assets in France.

However, Cantell has the following U.S. assets, which together are valued at less than the

$4,132,576 attributable to his criminal conduct, and all of which are subject to the French Orders

issued on May 14, 2019, by Sophie Mougenot, Pre-Trial Investigating Judge, Tribunal de Grande

Instance of Paris, in the amount of $4,132,576, see Exs. 1A-1C:

       1.      Bank of America Account No. 003679912827, Routing No. 063100277;

       2.      Wells Fargo Account No. 10103035505851;

       3.      Wells Fargo Account No. 2000053761789; and

       5.      4915 Primrose Path Unit C, Sarasota FL, 34242-1564, Tax Parcel ID 0081050032.

III.   LEGAL AUTHORITY

       Pursuant to 28 U.S.C. § 2467(d)(3), federal courts are authorized to issue orders to preserve

property during the pendency of foreign forfeiture proceedings until receipt of an enforceable, final

foreign forfeiture or confiscation judgment. See Preserving Foreign Criminal Assets for Forfeiture

Act of 2010, Pub. L. No. 11-342, 124 Stat. 3607 (codified as amended in 28 U.S.C. § 2467(d)(3)).

Section 2467(d)(3)(A) provides:

       [t]o preserve the availability of property subject to civil or criminal forfeiture under
       foreign law, the Government may apply for and the court may issue a restraining
       order at any time before or after the initiation of forfeiture proceedings by a foreign
       nation.

       Section 2467(d)(3)(A) requires that the U.S. restraining order be issued “consistent with

subparagraphs (A), (C), and (E) of subparagraph [(d)](1) and the procedural due process


                                                  5
      Case 1:20-mc-00084-JEB-ZMF Document 1 Filed 09/15/20 Page 6 of 12




protections for a restraining order under section 983(j) of title 18.” 28 U.S.C. § 2467(d)(3)(A).

Consequently, the district court may deny enforcement of a foreign restraining order if it finds that

the order was obtained without due process, was issued by a foreign court that lacked subject

matter jurisdiction, or was obtained by fraud. The statute’s cross-references to § 983(j) do not

require that criminal or civil forfeiture proceedings be filed in the United States to enforce a foreign

court’s restraining order, but rather, the foreign criminal or forfeiture proceedings initiated abroad

should comport with U.S. notions of due process. See 28 U.S.C. § 2467(d)(3)(A)(ii)(II); see also

Luan v. United States, 722 F.3d 388, 394-97 (D.C. Cir. 2013) (holding that the filing of a foreign

civil forfeiture complaint is not required, but that “applicable” foreign criminal proceedings,

sufficient to justify the restraint of assets indefinitely pending final forfeiture, should entail

“procedural due process protections consistent with those that the filing of an American civil

forfeiture complaint” would have afforded). In line with analogous procedures in a domestic civil

or criminal forfeiture proceeding under 18 U.S.C. § 983(j), U.S. courts may issue orders

appropriate to preserve property during the pendency of foreign criminal or forfeiture proceedings.

        Certification by the U.S. Attorney General or his authorized designee that enforcement of

the foreign restraining order is in the “interest of justice” is a prerequisite for enforcement of a

foreign order. See 28 U.S.C. § 2467(b)(2). On May 8, 2017, the Attorney General delegated

authority for the certification of orders under this provision to the Assistant Attorney General for

the Criminal Division. On October 18, 2018, the Assistant Attorney General for the Criminal

Division redelegated authority for certification of orders under this provision where the amount

involved is $5 million or less to the Chief of the Money Laundering and Asset Recovery Section.

The certification determination is not subject to judicial review. See 28 U.S.C. § 2467(d)(3)(B)(ii)

and § 2467(b)(2).



                                                   6
      Case 1:20-mc-00084-JEB-ZMF Document 1 Filed 09/15/20 Page 7 of 12




IV.    DISCUSSION

       A.      The French Orders Meet the Section 2467(d)(3)(A) Criteria for Enforcement.

       Section 2467 sets forth the following criteria for considering a request for enforcement of

a foreign restraining order: (1) whether the United States and the foreign nation seeking

enforcement are parties to a formal, international agreement providing for mutual forfeiture

assistance, § 2467(a)(1); (2) whether the Attorney General has determined it would be in the

interest of justice to certify the order for enforcement, § 2467(b)(2); (3) whether the order was

issued consistent with due process, § 2467(d)(3)(A)(ii)(I); (4) whether the foreign court had subject

matter jurisdiction to issue the restraint, id.; and (5) whether there is reason to believe the order

was obtained by fraud, id. 2 The French Orders meet the criteria for registration and enforcement

and, therefore, entry of a U.S. restraining order is necessary and appropriate to preserve the

property for confiscation should Cantell be convicted. This Court has enforced French restraints. 3

               1. Agreement on Forfeiture Assistance

       First, the U.S. and France are parties to a Mutual Legal Assistance Treaty that entered into

force on December 10, 1998. 4 Under Article 11 of that Treaty, the United States is obligated to



2
   See In re Restraint of All Assets Contained or Formerly Contained in Certain Investment
Accounts at UBS Fin. Servs., Inc., 860 F. Supp. 2d 32, 42 (D.D.C. 2012) (“In re UBS Accounts”)
(asserting that in considering an application for a restraining order under § 2467(d)(3), a “district
court should begin with the premise that the foreign proceedings or procedures are in fact
compatible with due process”). An affected party with a legally protected property interest may
appear in this proceeding to challenge any U.S. restraining order issued as a result of this
application by making an affirmative showing that the foreign order or process were defective.
3
  See, e.g., In re Restraint of Assets Owned or Controlled by Jean-Pierre Nitkowski, No. 1:14-mc-
00708-JDB, ECF No. 2 (D.D.C. July 21, 2014).
4
  See Treaty with France on Mutual Legal Assistance in Criminal Matters, U.S.-Fr., Dec. 10, 1998,
T.I.A.S. 13010 (2001); see also Instrument as Contemplated by Article 3(2) of the Agreement on
Mutual Legal Assistance Between the United States of America and the European Union Signed
25 June 2003, as to the Application of the Treaty with France on Mutual Legal Assistance in
Criminal Matters Signed 10 December 1998, U.S.-Fr., Sept. 30, 2004, S. Treaty Doc. No. 109-13
(2006) (reaffirming and amending the 1998 bilateral MLAT between the U.S. and France).
                                                 7
      Case 1:20-mc-00084-JEB-ZMF Document 1 Filed 09/15/20 Page 8 of 12




assist France in forfeiture matters, including by taking protective measures to immobilize

suspected criminal proceeds and instrumentalities. Thus, the first criterion is satisfied.

               2. Attorney General Certification

       Second, the French Orders were certified by the Chief of MLARS on September 9, 2020.

In certifying the order, the Chief acknowledged that she considered the facts of the case, the foreign

law, the applicable U.S. law, and the circumstances of the judiciary from where the order came,

and concluded that enforcement of the foreign restraining order, pursuant to 28 U.S.C. § 2467, is

“in the interest of justice.” Id.; see also, Ex. 1. Thus, the second criterion for enforcement is met.

               3. Due Process

       Third, the French Orders were issued consistent with due process. While the restraining

orders were issued ex parte, under French law, orders must be communicated to the owners of the

affected properties after they are executed. See French Code of Criminal Procedure, Art. 706-148.

An appeal against any order may be brought within ten days of notice. Appeal would allow a

property owner or a third party to access the exhibits related to the order and to challenge the order

before the investigating court. Id. Notices of the French Orders were communicated to the parties

and their attorneys on May 14, 2019. There has been no appeal, so the order is enforceable.

       Under French law, confiscation may be ordered for offenses punishable by at least one year

in prison, and the confiscation can involve all property owned by the convicted person up to the

value of the criminal profits. Id. at Art. 131-21-9. The crimes for which the co-conspirators were

charged all carry a potential prison sentence of well over a year.

               4. Subject Matter Jurisdiction

       Fourth, the issuing Court (Tribunal de Grande Instance de Paris, France), is authorized to

issue the French Orders. As under U.S. law, under French law venue for a money laundering or



                                                  8
      Case 1:20-mc-00084-JEB-ZMF Document 1 Filed 09/15/20 Page 9 of 12




other criminal charge lies wherever one or more material actions took place. Here, numerous acts

of the co-conspirators took place within the jurisdiction of the Paris courts, and the case is being

investigated by the Financial Brigade of the Direction de la Police Judiciare of Paris in conjunction

with the Paris Public Prosecutor. French Code of Criminal Procedure Article 706-148 authorizes

the investigating judge to carry out special criminal seizures of property subject to forfeiture. The

French Court’s jurisdiction to issue the French Orders has not been challenged in this investigation.

The United States has no reason to believe that the French Court is not the proper court nor that it

lacks subject matter jurisdiction. Taking into account the presumption of regularity of foreign

judicial proceedings and these facts, the fourth criterion for enforcement is met. See In re UBS

Accounts, 860 F. Supp. at 42.

               5. Absence of Fraud

       Fifth, given the presumption of regularity in foreign proceedings and the facts known to

the United States, there is no reason to believe that the French Orders were obtained by fraud on

the part of French authorities. Accordingly, the five criteria pertinent in considering an application

to enforce and register a foreign restraining order are satisfied.

               B.      Dual Forfeitability Is Satisfied.

       In an application to enforce a foreign restraining order (as opposed to a final judgment),

the United States, on a plain reading of the statute, may not need to show that the criminal conduct

supporting the foreign restraining order also would give rise to forfeiture if it had been committed

in this country. See 28 U.S.C. § 2467(a)(2)(A) (defining “forfeiture or confiscation judgments” in

such a way that requires a showing of dual forfeitability); § 2467(d)(3)(A)(ii)(I) and (d)(3)(B)(ii)

(setting out the procedures for enforcement of a foreign restraining order with no mention of, nor

cross-reference to, the subsection of the statute concerned with dual forfeitability). One judge has



                                                  9
      Case 1:20-mc-00084-JEB-ZMF Document 1 Filed 09/15/20 Page 10 of 12




applied the requirement without discussion, and another declined to resolve the question of

whether dual forfeitability must be demonstrated by the United States in the restraint phase.

Compare In re Seizure of Approx. $12,116,153.14 and Accrued Interest in U.S. Currency, 903 F.

Supp. 2d 19, 30 (D.D.C. Nov. 9, 2012) (stating that dual forfeitability is a requirement for

enforcement of a foreign restraining order and deciding that the United States satisfied it), with In

re UBS Accounts, 860 F. Supp. 2d at 41 (“[Section 2467(d)(3)] does not expressly incorporate the

dual forfeiture requirement that applies to final orders of forfeiture. . . however, the Court need not

resolve the question . . . because, even assuming its applicability, it is satisfied in this case”). As

a practical matter, the United States acknowledges that dual forfeitability may become relevant if

France asks the United States to enforce a final confiscation judgment, and the United States

applies to enforce such a final judgment.

       Dual forfeitability, nevertheless, is satisfied because the conspirators’ underlying conduct

would be chargeable under U.S. criminal law giving rise to forfeiture, had their conspiracy been

committed here. Specifically, the conspirators are charged for crimes including conspiracy, fraud,

and money laundering. Money laundering is an offense authorized for forfeiture under U.S. law,

see 18 U.S.C. § 981(a)(1)(A) (civil forfeiture of any property involved in a transaction in violation

of the money laundering statutes) and § 982(a)(1) (criminal forfeiture of property involved in

money laundering offenses), as is fraud, see 18 U.S.C. § 981(a)(1)(C) (civil forfeiture of any

property which constitutes or is derived from proceeds traceable to wire or mail fraud violations

not affecting a financial institution, or bank fraud violation), § 981(a)(2) (civil forfeiture of any

property which constitutes or is derived from proceeds traceable to wire or mail fraud violations

affecting a financial institution), and § 982(a)(2)(A)-(B) (criminal forfeiture of any property

constituting or derived from proceeds obtained as the result of a violation of the mail, wire fraud,



                                                  10
      Case 1:20-mc-00084-JEB-ZMF Document 1 Filed 09/15/20 Page 11 of 12




or bank fraud statute). Accordingly, dual forfeitability is met because the conduct that gives rise

to forfeiture under French law also would give rise to forfeiture if the underlying criminal acts had

been committed in the United States.

       The bank accounts and real estate sought for seizure by the French court are at this time

substitute assets, and upon completion of the investigation may be deemed proceeds. They may

be subject to forfeiture upon conviction in the United States. See, e.g., 18 U.S.C. § 982 (a)(1)(A)

(criminal forfeiture of any property involved in §§ 1956, 1957 violations); 28 U.S.C. § 2461

(modes of recovery for offenses authorizing criminal or civil forfeiture). Forfeiture of substitute

property also is authorized under 21 U.S.C. § 853(p). That the French Orders effectively are to

restrain substitute assets in the criminal case is not a bar to enforcement in the U.S., even if this

authority is not found in the text of our criminal forfeiture statute, 21 U.S.C. § 853. That the

French Orders reference only seizure rather than restraint also is not a bar to enforcement.

       C.      This Court Should Enforce the French Orders by Issuing a Restraining
               Order in a Manner Consistent with 18 U.S.C. § 983(j)(1).

       The French Orders reflect the intention of French authorities to seek asset forfeiture should

the criminal case against Frederic Artru, Christopher Cantell, and others, result in convictions.

Thus, the United States, in accordance with its treaty obligations, seeks to guarantee the

effectiveness of any future confiscation order against Cantell’s U.S. assets.

       Applying the language of § 2467(d)(3)(A) and structure under 18 U.S.C. § 983(j)(1)(A),

this Court possesses the authority to issue an order—consistent with the French Orders—to

“preserve the availability of property . . . subject to forfeiture” for the duration of the foreign

criminal and confiscation proceedings. See 28 U.S.C. § 2467(d)(3)(A) (specifying that the district

court may enter a restraining order at any time before or after the initiation of foreign forfeiture

proceedings). As such, this Court should recognize the French Orders issued by Sophie Mougenot,

                                                 11
      Case 1:20-mc-00084-JEB-ZMF Document 1 Filed 09/15/20 Page 12 of 12




Pre-Trial Investigating Judg, and enforce them by restraining the specified assets and prohibiting

Cantell, and all others, from depleting, transferring, selling, mortgaging, and/or encumbering the

properties located in the United States or in any way diminishing their values.

VI.    CONCLUSION

       The United States respectfully requests that this Court enforce the attached French Orders,

consistent with U.S. obligations under the relevant treaty, by entering an order pursuant to this

Court’s authority under 28 U.S.C. § 2467(d)(3)(A), (d)(3)(B)(ii), and 18 U.S.C. § 983(j)(1)(A).

The United States will attempt to provide notice and a copy of any Order issued by this Court to

Christopher Cantell once the assets are secured. To the extent necessary, the United States also

will seek the assistance of France’s Ministère de la Justice to provide notice and a copy of any

Order issued by this Court to Christopher Cantell once the assets are secured.



                                             Respectfully submitted,

                                             DEBORAH L. CONNOR, CHIEF
                                             MONEY LAUNDERING AND
                                             ASSET RECOVERY SECTION

                                      By:    /s/ Ryan M. Christian
                                             RYAN M. CHRISTIAN
                                             Trial Attorney
                                             U.S. Department of Justice
                                             Criminal Division
                                             Money Laundering and Asset Recovery Section
                                             1400 New York Avenue NW, 10100
                                             Washington, DC 20530
                                             Telephone: 202-353-2817
                                             Email: Ryan.Christian2@usdoj.gov
                                             Georgia Bar No. 227657

                                             Attorneys for Applicant
                                             UNITED STATES OF AMERICA



                                                12
